OFFICE    OF THE ATTORNEY   GENERAL         OF TEXAS
                       AUSTIN




Ron. Bert ml-d, MQIlnistrator
TexauLlquoT QmtrdBoard
Austin,Texas
Dspr Slrr
                   opinionHo. o-low
                                            twr
                   Ret Tranrportingunetalapad             to
                       destinationowstds gem+.
          Thin will acknowl6@0 noolp%si ounlotter
or hmubrr 10, 1989, in rhfob jau ouIm&t t fOU=h5
faots rar OUT Oansidoratlioal          -k

                                ub an sodit OS Se80
                                 tP Tomha in whtoh
                                 S-heto hiwe mold
                                  tied  out of the
                                       whlah,, 6!aowits




                              ~UUtributer~rwoedr
                            xaa aonutaotumr and
                          beer.  haa tt         en hia pa-t-
                         and r6ttvae     to    tha rtato,
                                                                        824



Hon. Bert Ford,         Adralnlstrator,        Page 8



            *In making the audit abovemclntloned the
       questionulrsa aa to whethar taxes on the
       beer above mentionedare due the &ate a6 bs-
       ing o first eale, dit?&ributlon, rto. wlthln
       the State of Texas (LIIoontomplatod by Arti~lr
       XI, Soac err(a),and ae to whethar'ornot the
       law aontsnplatoa that uuoh boor muat be rtamp-
       ed and a olalm for refund mado.*
         From auah faat,rJOU 4ealroour opinionon two
questionsthereinaf'teratatodea followat
              “First.       Are     taxer on   the beer in qwrtlon
       duo   the State of Toaa9
              w8aoond.        Dow the     law require      that beora
      under ai~atmatanoasabove nentionod be stamp-
      ed by tha m&nWaoturorrr,and ii ao ia ho en-
      ~tltledto a zorundfor ths ata~@aao asodPw
              8oot:on   (al) o? Artlolr          667-66,    m-            ;I.~.,
-of          ham,     reads:
              "(1) On bsor manuf~otuxvdin this Stato
       %2E~*ti?%~e%:&fi:z                       z!ll
       re8t prlmM.ly upon the auut~aoturor,   and it
       18 herebydoelarodto bo unlawfulrcir#iny
       amwfaoturer to trawport my beor OT ,todon-
       liverto any pernon any baor to .Be tranaportod
       awny frw the bmexy c$ said PaDUiaatuxal!     ua-
       lam and untiltax ha8 ilrgtbeea pala and Mxi
       tax stamp evitlonoing
                           sw,h payment ha8 besa
       fMit &l.xod   end oaaoolloda6 roat&wdbr this




              80atPon (f) or Axtfole             667~as,    8?,.~       -?c
-btnss.-of   Temm, readbt
                                                                        ‘f-’
             “li)  It shall b4 unlawfulto ‘trlulspert 4x3
       dee0lnabions   tn thfs ItPbata
                                   any~be~or upen nfitoh
        tax has sot been paid and sush peiyawtwl-
        5mwsd by &tespraffixeda:tdoanoellad(18
        nquirod      by Zen.

                 Beotion(5) ot the aboos ml?tlole
                                                resde~
             *la) IIP any poraon htm paid the tax on
        eny beor and atfixoatan ataarpa  00 the eon-
        tainorn~hereotand thmmfter oadd bosr 18
        rshippul out of Texas tax oonaumptlon,ftal~im
        for retundtmg b,rma&a upOn payi- a fss ot
        Plw  2ollare(46) to tha Beard at tliethe
        ana ia themawor pre#oAbod by the Boiwd or
        AdUlaaiblafrntor.80 muah of any i\nrdederived
        horeundetrrasay ba naoanuery, an% to emsed
        two &I      per eat thsreof, is hereby ~ppro-
        priaterl            ~urpo(~o~The Eoardmf@ p&w-
                    tor crueh
        mu&ate rules ana rQf?ulations
                                    ~enorullgf0-r
        tho entoro8wnt ,Q?thfr grovirlon.
                 It ts   olwrly 6toen&        .Saotion(al, aupra~th8t
it   WID   6he    intent3on     of the Logielatum    to liold the moau-
                              Xtiblo   for. tho oagwnt af the tana tsl-
                                  The Z4igial*ture
                                                mw tit,howvet,          to
                                    6be requipmantthattax staws         be
                              removedfrtmQhabaWery
boor’   “bo$n&-
              trsnqortad Phorefroato a golnt autsidi o#
this    8fata.
             *
2nd 814 and eutirarltier
                      thereincitaQ tao numrou8 for
citationheroin.
            The lew &an not requirethat beer be trune9ort-
sd outsidethe Litetain a pwrtiwlar !dmnner   or by aup
partfotikrmoi?e0r oonwyentto. Pt awsely pmvldes en ax-
eeptiontithia whloh ths mnaufaoturermmt olenrlgbring
hlmaelr  la Ordo? to evold 6bbepemont as taxem. xr (ITexas
menufaottwsr  aellvorsheer to R trwk operatorrho lldvleea
th8t  ho will deliverthe mime bevmd %h# bouaderiaeot this
f&to and there is no pmf.thr:t it uea eotually&one, the
aanuteoture?ha% not browht hiMali rithin the excreptlon
and  is lirjble for the pq?men$or the tat inqmsedby law.
He awet heve oemrete, dsiinlteevidearta   that the beer in
quaot:on tilt aoaslgml   to, end aotuallydellfvsrsdbeyond
the borderaat this State.
             %NI advisedthst the mrtnifnotwsr hea no aoou-
mentnry9roni in     his file thet emid beer WPB sotuelly
trcineportoa   bemml the boundaries  of Tom#.   Under suoh
etatemat     id?Potin,we ooabludethat thu Tan8 menuteoWmr
htw not bratgbt hiarnlfwlt'hinthe lmrpfion providedh
the Bttttpte   wU.Ohrt the teatin queahionis Uue to tbo 22 tee
of ZbxlLts.
          In lmutr to iour awe*       queatioa, we oanoludr,
that baqf, lwng trempertsd uuder t&a oitouwtanee~ cot
out in your latter,must be first etambged     by the nteaUi8uttmm.
Xi t&s meauiloturor thereafter   brlnge h$meU withintbo
tax exawfion INttutaby afferlngpmof thut suoh beer was
aotwllp fmneporfed be+ordl    the bordera oi Tsxau, he ray
eliaimhia roruatlunder the p~laian0      or thation (g) aupra.
                                    very truly yours